Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-20, 22-29, 31, and 33-42 are allowed in view of Applicant’s arguments/amendments filed on 07/08/2021. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “the information of the PED (Parameters Enhancing Delivery) message indicating the request rates being separate from a manifest file for the plurality of data structures; determining that the first request rate is higher than the second request rate; in response to determining that the first request rate is higher than the second request rate, determining that the first data structure is more likely to be retrieved by a plurality of user devices operated by a respective plurality of users than the second data structure” as recited in combination with other features with respect to independent claims 1, 28, 41, and 42.
The closest prior art, Oyman (US 20180139254) discloses (¶0048, ¶0051, and ¶0131) a PED message that contains content-specific indications, such as quality of service parameter, bandwidth parameter, transcoding parameter. However, Oyman either singularly or in combination fails to anticipate or render the above limitations obvious.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiraishi et al. (US 20200053394) – (¶0085-¶0086) PED messages are exchanged between DASH aware network elements DANE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425